DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-18 are pending and under examination.

Response to Amendment
Applicants amendments to the claims received on 01/24/2022 have overcome most of the 112(b) rejections set forth in the Non-Final Office Action mailed on 10/25/2021. 
Based on the amended claims and remarks received on 01/24/2022, the previous prior art rejection based on Pages Pinyol has been modified to address the claim amendments (see below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 recites “the first holding element or the second holding element is rotationally moveable and translationally fixed to the coupler”.  However, claim 1 lines 8-11 recite “the coupler is rotationally moveable and is connected to the first holding element and the second holding element such that the coupler couples by its rotational movement and rotational displacements of the first holding element and the second holding element”.  Claim 1 appears to require the coupler be “connected” and “coupled” to the first and second holding elements for rotational displacement, whereas claim 3 requires only either the first or the second holding element be rotationally moveable and “fixed” to the coupler.  Accordingly, it is unclear as to the structural arrangement of the first and second holding elements with respect to the coupler since claim 1 appears to require both holding elements be secured to the coupler whereas claim 3 appears to require only one of the holding elements be secured to the coupler.  A similar rejection is made with respect to “the first holding element or the second holding element is … rotationally moveable and translationally moveable and guided to the coupler” of claim 3.
Claims 4-5 are also rejected by virtue of their claim dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9, 11-14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pages Pinyol (US 2006/0104862; Pub. Date: May 18, 2006; hereinafter “Pinyol”) 

Regarding claim 1, Pinyol discloses a sample container carrier for holding a laboratory sample container (Pinyol; fig. 9, [0037]) and for transporting the held laboratory sample container in a laboratory sample distribution system (Pinyol; fig. 20, [0036]), the sample 5container carrier comprising: 
a first holding element (Pinyol; fig. 9, #29, [0037]); 
a second holding element (Pinyol; fig. 9, #30, [0037]), wherein the first holding element and the second holding element are rotationally displaceable towards and/or away from each other for holding the laboratory sample container (Pinyol; figs. 11 & 16, [0037]);
10a coupler (Pinyol; fig. 9, #19, [0037]), wherein the coupler is rotationally moveable (Pinyol discloses the couple comprises a central crown gear 38 and three toothed sectors 35, 36, and 37 which are rotationally moveable; fig. 12, [0037]) and is connected to the first holding element and to the second holding element (Pinyol discloses the first and second holding elements 29, 30 are connected to the coupler 19 via toothed sectors 35 and 36; fig. 12, [0037]) such that the coupler couples by its rotational movement and rotational displacements of the first holding element and the second holding element with each other (Pinyol discloses the central crown gear 38 of coupler 19 rotationally displaces the first and second holding elements 29, 30 through toothed sectors 35, 36 at the lower axis 32, 33 of the first and second holding elements 29, 30; fig. 12, #35, #36, #38, [0037]) and wherein the coupler comprises a ring-segment shape (Pinyol; fig. 12 shows couple 19 comprises a ring-segment shape around the outer perimeter) for inserting the laboratory sample container to be held into the coupler (Pinyol discloses self-centering of the tube 20 in the coupler 19, the tube 20 remaining under all circumstances in a coaxial arrangement with respect to the coupler 19 [0037]); and
a base body, wherein the coupler is mounted to the base body (Pinyol; fig. 9, #27, [0037]).

Regarding claim 2, Pinyol discloses the sample container carrier according to claim 1 above, wherein the coupler is rotationally moveable such that the coupler couples by its rotational movement the rotational displacements of the first holding element and the second holding element with each other (Pinyol discloses a central crown gear 38 in the coupler that is rotationally movable, and when the central crown gear 38 rotates, the first holding element 29 and second holding element 30 are rotationally displaced from their initial position shown in fig. 11 to their final position shown in figure 16; figs. 12, 11, & 16, #38, [0037]).15                          	
Regarding claim 3, Pinyol discloses the sample container carrier according to claim 1 above, 
wherein the first holding element or the second holding element is rotationally moveable and translationally fixed to the coupler (Pinyol discloses a central crown gear 38 in the coupler that is rotationally movable, and when the central crown gear 38 rotates, the first holding element 29 and second holding element 30 are rotationally displaced from their initial position shown in fig. 11 to their final position shown in figure 16.  The first and second holding elements 29, 30 do not vertically translate their position with respect to the coupler; figs. 12, 11, & 16, #38, [0037]) and rotationally moveable and translationally moveable and guided to the base body (Pinyol discloses the first and second holding elements 29, 30 are rotatable [0037], and translationally move and guided to align with the base body 27 when a tube 20 is inserted; figs. 11 and 16).
and 
wherein the first holding element or the second holding element is rotationally moveable and translationally fixed to the 25base body (Pinyol discloses the first and second holding elements 29, 30 are rotatable about their lower axes 32, 33; fig. 10, [0037] – are fixed to the base body through coupler 19; figs. 9, 13-15 – and do not vertically translate their position with respect to the base body) and rotationally moveable and translationally moveable and guided to the coupler (Pinyol discloses the first and second holding elements 29, 30 are rotatable about their lower axes 32, 33; fig. 10, [0037], are translationally move and guided to align with the outer perimeter of the coupler when a tube 20 is inserted; figs. figs. 11, and 16).

Regarding claim 4, Pinyol discloses the sample container carrier according to claim 3 above, wherein the coupler is translationally fixed mounted to the base body (Pinyol; figs 9, 13-15 – Base 27 is fixed to coupler 19).  

Regarding claim 5, Pinyol disclose the sample container carrier according to claim 3 above, wherein the first holding element and the second holding element, the base body or the coupler comprise a number of guiding grooves and wherein the number of guiding grooves is configured to guide the translational movement of the first holding element and/or the second holding element (Pinyol; fig. 12, #35, #36, [0037]).  

Regarding claim 6, Pinyol disclose the sample container carrier according to claim 1 above, 
wherein the first holding element and the second holding element are mounted to the base body (Pinyol discloses the first and second hold elements are mounted to the base body through the coupler 19; figs. 9, 13-15) and the coupler such that the first holding element and the seconding holding element each form a 10lever arm (Pinyol discloses the first and second holding elements 29, 30 are rotationally mounted to the coupler through toothed sectors 35, 36 and extend in the Z-direction; fig. 10, #32, #33, [0037].  Pinyol further discloses the first and second holding elements 29, 30 also extend in the X-Y direction to form and arm; figs. 11 & 16). 

Regarding claim 8, Pinyol discloses the sample container carrier according to claim 6 above, wherein the coupler is tapered in an insertion direction (-z) for supporting the inserted laboratory sample container (Pinyol; fig. 15).  

    PNG
    media_image1.png
    411
    356
    media_image1.png
    Greyscale


Regarding claim 9, Pinyol disclose the sample container carrier according to claim 6 above, wherein the first holding element 20and the second holding element comprise a number of jaws for holding the laboratory sample container (Pinyol; fig. 14 – The jaw is being interpreted as the edge of each lever arm).  

    PNG
    media_image2.png
    472
    398
    media_image2.png
    Greyscale


Regarding claim 11, Pinyol discloses the sample container carrier according to claim 1 above, further comprising, a retaining element applying a force to the first holding element and/or to the second 30holding element and/or to the coupler such that the first holding element and the second holding element are force-loaded towards each other for holding the laboratory sample container (Pinyol discloses the holding elements are force-biased towards each other when no sample container is loaded in the carrier; figs. 11 & 16).  

Regarding claim 12, Pinyol discloses the sample container carrier according to claim 1 above, wherein the coupler comprises an outside top cover (Pinyol; fig. 15).  5

    PNG
    media_image3.png
    410
    339
    media_image3.png
    Greyscale


Regarding claim 13, Pinyol discloses the sample container carrier according to claim 1 above, further comprising, a magnetically active element, wherein the magnetically active element is configured to interact with a magnetic field generated by a drive element such that a driving force is applied to the sample container carrier (Pinyol; figs. 13 * 20, #28, #23, #24, #18, [0036-0037]).  10

Regarding claim 14, Pinyol discloses the laboratory sample distribution system (Pinyol; fig. 20, [0036]), comprising: 
a number of sample container carriers according to claim 1 (The sample container carrier according to claim 1 has previously been discussed in claim 1 above. Pinyol; fig. 20, #19); 
a transport plane, wherein the transport plane is configured to support the number of sample container carriers (Pinyol; fig. 20, #18, [0036]);  
15a number of drive elements, wherein the number of drive elements is configured to move the number of sample container carriers on the transport plane (Pinyol; fig. 20, #23, #24, [0036]); 
and a control device, wherein the control device is configured to control the number of drive elements such that the number of sample container carriers moves on the transport plane along corresponding transport paths (Pinyol discloses computer 8 for controlling the assembly; [0033].  The control being configured to move the carriers on the transport plane 18 in corresponding transport paths 21, 22; fig. 20, [0036]).  

Regarding claim 18, Pinyol discloses a laboratory automation system (Pinyol; fig. 1), the laboratory automation system comprising: 
a number of laboratory stations (Pinyol; fig. 1, #2, #4, [0033]); and 
a laboratory sample distribution system according to claim 14 (The laboratory sample distribution system according to claim 14 has previously been discussed in claim 14 above.  Pinyol; fig. 20, [0036]), wherein the laboratory sample distribution system is configured to distribute the number of sample container carriers and/or laboratory sample containers between the laboratory stations (Pinyol; fig. 5, [0038]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pages Pinyol, and further in view of Pedrazzini (US 2010/0015007; Pub Date: Jan. 21, 2010 – hereinafter “Pedrazzini”).

Regarding claim 7, Pinyol discloses the sample container carrier according to claim 6 above.
Pinyol does not disclose wherein the first holding element and/or the second holding element are/is mounted to the base body further radially outward than to the coupler from the center and/or central axis.
However, Pedrazzini teaches the analogous art of a sample container carrier (Pedrazzini; fig. 1, #1, #2, [0001, 0028]), the sample container carrier comprising a first holding element (Pedrazzini disclose four vertical central fingers 12; figs. 3, 5, & 9, #12, [0030]) and a second holding element (Pedrazzini disclose four vertical central fingers 12; figs. 3, 5, & 9, #12, [0030]), wherein the first holding element and the second holding element are rotationally displaceable towards and/or away from each other for holding the laboratory sample container (Pedrazzini discloses the holding elements 12 outwardly rotate when a sample container 2 is inserted into the carrier 1; [0035]), a coupler (Pedrazzini; fig. 5, #9, [0030]) and a base body (Pedrazzini; fig. 5, #, 3, [0030]) wherein the first holding element and/or the second holding element are/is mounted to the base body further radially outward than to the coupler from the center and/or central axis (Pedrazzini teaches the first and second holding elements comprise teeth 18 which engage with slits 19 of the coupler 9 [0031] and spring coupling pintles 13 of the base body 3 connect with spring coupling pintles 15 of the first and second holding elements via springs [0030].  Figure 8 shows spring coupling pintles 15 of the first and second holding elements mounted to the spring coupling pintles 13 of the base body being further radially outward from the central axis than the teeth 18 engaged with slits 19 of the coupler 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second holding elements, the coupler, and the base body of Pinyol with the first and second holding elements mounted to the base body further radially outwards than to the coupler from a central axis, as taught by Pedrazzini, because Pedrazzini teaches the configuration of the first and second holding elements mounted to the base body further radially outwards than to the coupler from a central axis allows the first and second holding elements to grasp a container in a manner such that a wide portion of the external surface of the container is visible, thereby allowing a sensor to detect the container as it is carried through a conveyance device [0039] or a gripping device to access the container to perform various processing tasks [0040].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Pinyol and Pedrazzini both teach a sample container carrier comprising a first and second holding element and a base and coupler.  

Regarding claim 10, Pinyol discloses the sample container carrier according to claim 9 above, wherein each lever arm comprises a curved shape and wherein each jaw of the number of jaws is arranged at each lever arm such that each lever arm is in 25contact with the laboratory sample container when the laboratory sample container is inserted into, held by and/or removed from the sample container carrier (Pinyol; figs. 11 & 16).  
Pinyol does not disclose each lever arm is not in contact with the laboratory sample container.
However, Pedrazzini teaches the analogous art of a sample container carrier (Pedrazzini; fig. 1, #1, #2, [0001, 0028]), the sample 5container carrier comprising a first holding element (Pedrazzini disclose four vertical central fingers 12; figs. 3, 5, & 9, #12, [0030]) and a second holding element (Pedrazzini disclose four vertical central fingers 12; figs. 3, 5, & 9, #12, [0030]), wherein the first holding element and the second holding element are rotationally displaceable towards and/or away from each other for holding the laboratory sample container (Pedrazzini discloses the holding elements 12 outwardly rotate when a sample container 2 is inserted into the carrier 1; [0035]), wherein the holding elements comprises a jaw and lever arm (Pedrazzini; fig. 4, [0032-0038]) wherein each jaw is arranged at each lever arm such that each lever arm is not in contact with the laboratory sample container when the laboratory sample container is inserted into, held by and/or removed from the sample container carrier (Pedrazzini; fig. 4, [0035-0037]).

    PNG
    media_image4.png
    454
    527
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify each jaw and lever arm of Pinyol with each jaw and lever arm having a configuration comprising the jaw arranged at the lever arm such that the lever arm is not in contact with the laboratory sample container when the laboratory sample container is inserted into, held by and/or removed from the same container carrier, as taught by Pedrazzini, because Pedrazzini teaches each jaw and lever arm configured such that the lever arm does not contact the laboratory sample allow each jaw of the first and second holding element to apply an equivalent inward force to the sample container; [0032-0038]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Pinyol and Pedrazzini both teach a sample container carrier for holding a laboratory sample container and for transporting the laboratory sample container in a laboratory distribution system (Pedrazzini; [0001, 0028]).

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pages Pinyol, and further in view of Denninger et al. (US 2014/0231217; Pub. Date: Aug. 21, 2014)

Regarding claim 15, Pinyol discloses the laboratory sample distribution system according to claim 14 above.
Pinyol does not disclose wherein the number of drive elements comprises a number of electro-magnetic actuators and wherein the number of electro-magnetic actuators is stationary arranged below the transport plane and is configured to generate a magnetic field to move the number of sample container carriers on the transport plane.  
However, Denninger teaches the analogous art of a laboratory sample distribution system (Denninger; fig, 1, #100, [0063]) comprising a number of sample container carriers (Denninger; fig. 5, #6, #7, [0091]), a transport plane configured to support the sample container carriers on the transport plane (Denninger; fig. 1, #4, [0065]), a plurality of drive elements configured to move the plurality of sample container carriers on the transport plane (Denninger; figs, 1-3, [0065-0067]) wherein the plurality of drive elements comprises a plurality of electro-magnetic actuators (Denninger; fig. 5, #5’, [0006, 0021, 0024, 0043, 0046, 0051, 0091]), wherein the plurality of electo-magnetic actuators is stationary arranged below the transport plane (Denninger; fig. 5, #5’, [0006, 0021, 0043, 0057, 0067]) and is configured to move the plurality of liquid container carriers on the transport plane (Denninger; [0006, 0021, 0024, 0043, 0046, 0057, 0059, 0062, 0103-0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drive elements of the laboratory sample distribution system of Pinyol with the drive elements comprising a plurality of electro-magnetic actuators stationary arranged below the transport plane configured to move the container carriers, as taught by Denninger, because Denninger teaches the laboratory distribution system comprising the sample container carriers having the magnetically active drive and the drive elements comprising a number of electro-magnetic actuations stationary below the transport plane allows each liquid container to be transported between different laboratory stations or specimen-processing instruments used in the laboratory system (Denninger; [0061-0064]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Beller and Denninger both teach a laboratory liquid distribution system (Denninger; fig. 1, #100, [0063]).

Regarding claim 16, modified Pinyol discloses the laboratory sample distribution system according to claim 15 above, wherein each of the number of sample container carriers comprises a magnetically active element and wherein the magnetically active element is configured to interact with the magnetic field generated by the number of electro-magnetic actuators such that a driving force is applied to the sample container 30carrier (The modification of the drive elements of Pinyol to further comprise a plurality of electo-magnetic actuators arranged below the transport plane configured to generate a magnetic field to move the sample container carriers on the transport plane has previously been discussed in claim 15 above.  Pinyol additionally teaches the sample container carriers comprise a magnetically active element; fig. 13, #28, [0036-0037])

Regarding claim 17, modified Pinyol discloses the laboratory sample distribution system according to claim 15 above such that the number of sample container carriers moves on the transport plane along corresponding transport paths (The modification of the drive elements of laboratory automation system of Pinyol to further comprise a number of electro-magnetic actuators below the transport plane configured to move the sample container carriers on the transport plan has previously been discussed in claim 15 above).
Modified Pinyol does not teach wherein the control device is configured to control the number of electro-magnetic actuators.  
However, Denninger teaches the analogous art of a laboratory liquid distribution system (Denninger; fig, 1, #100, [0063]) wherein the control device configured to control the plurality of drive elements such that the plurality of liquid container carrier moves on the transport path along corresponding transport paths (Denninger; figs. 1-3, [0065-0067, 0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control of modified Pinyol with the configuration to control the drive elements such that the container carrier move on the transport plane along corresponding transport paths, as taught by Denninger, because Denninger teaches the sample container carriers configured to carry at least one sample along a transport plane controlled by a plurality of drive elements allows each sample container carrier to be transported between different laboratory stations or specimen-processing instruments used in the laboratory system (Denninger; [0061-0064]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Beller and Denninger both teach a laboratory liquid distribution system (Denninger; fig. 1, #100, [0063]).

Response to Arguments
Applicants arguments filed on 01/24/2022 have been fully considered.

Applicants argue on page 7 of their remarks towards the 112(b) rejection over the term “rotational displacement” that the term is known in the art to be synonymous with the term angular displacement.  The examiner agrees with applicants remarks and has withdrawn the 112(b) rejection over this term.

Applicant(s) argue on pages 7-8 of their remarks that Pinyol fails to disclose a coupler having a ring-segment shape for inserting a laboratory sample container that is to be held in the coupler.  The examiner respectfully disagrees. Pinyol specifically discloses “the self-centering of the tube 20 in the support 19 is ensured, the tube 20 remaining under all circumstances in a coaxial arrangement with respect to the support 19.” [0037].  Furthermore, Pinyol shows coupler 19 comprises a ring-segment shape around the outer perimeter; fig. 12.  See rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798